727 N.W.2d 593 (2007)
TOWNSHIP OF GROSSE ILE, Plaintiff-Appellant/Cross-Appellee,
v.
GROSSE ILE BRIDGE COMPANY, Defendant-Appellee/Cross-Appellant.
Docket No. 131185. COA No. 255759.
Supreme Court of Michigan.
February 27, 2007.
On order of the Court, the motion for reconsideration of this Court's October 13, 2006 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MARILYN J. KELLY, J., would grant reconsideration and, on reconsideration, would grant leave to appeal.